Dismissed and Memorandum Opinion filed December 2, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00762-CV
____________
 
ROSELINE EMMA RASOLOVOAHANGY, Appellant
 
V.
 
ALDINE INDEPENDENT SCHOOL DISTRICT, Appellee
 

 
On Appeal from the 281st District Court

Harris County, Texas
Trial Court Cause No. 2007-53404
 

 
M E M O R
A N D U M   O P I N I O N
This is an attempted appeal from a judgment signed February
3, 2010. No motion for new trial was filed.  Appellant=s notice of appeal was filed August
9, 2010. 
The notice of appeal states this is a restricted appeal. 
However, the notice of appeal does not “state that the appellant is a party
affected by the trial court’s judgment but did not participate – either in
person or through counsel – in the hearing that resulted in the judgment
complained of.”  Tex. R. App. P. 25.1(d)(7)(A).  Furthermore, the notice of
appeal is not verified by the appellant.  Tex. R. App. P. 25.1(d)(7)(C). 
Appellant has not filed an amended notice of appeal.  Tex. R. App. P. 25.1(f).
Additionally, the notice of appeal is untimely.  The judgment
was signed February 3, 2010.  The notice of appeal was filed August 9, 2010. 
In a restricted appeal, the notice of appeal must be filed within six months. 
Appellant’s notice of appeal is late, but filed within 15 days of the due date
for the notice of appeal. A motion for extension of time is Anecessarily implied@ when the perfecting instrument is
filed within fifteen days of its due date. Verburgt v. Dorner, 959
S.W.2d 615, 617 (Tex. 1997).  Appellant did not file a motion to extend time to
file the notice of appeal. While an extension may be implied, appellant is
still obligated to come forward with a reasonable explanation to support the
late filing. See Miller v. Greenpark Surgery Center Assocs., Ltd., 974
S.W.2d 805, 808 (Tex. App.CHouston [14th Dist.] 1998, no pet.).  
On October 5, 2010, notification was transmitted to all
parties of the court=s intention to dismiss the appeal for want of jurisdiction.  See
Tex. R. App. P. 42.3(a).  Appellant filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Justices
Anderson, Frost, and Brown.